DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 10/21/2022.	
3.	Claims 1-12 are pending. Claims 1-12 are under examination on the merits. Claims 3, 8 are amended. Claim 12 is newly added. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive, thus claims 1-11 stand rejected as set forth in Office action dated 08/19/2022 and further discussed in the Response to Arguments below.
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US Pub. No. 2007/0042194 A1, hereinafter “”194”) in view of Arimura et al. (WO 2017126 527 A1, hereinafter “”527”).  

Regarding claims 1-2,4:  “194 teaches a near-infrared-absorbing composition (Page 3, [0043]) comprising a near-infrared absorber, wherein the near-infrared absorber contains a metal ion such as a copper complex which is obtained by reacting with the phosphoric acid ester compound (Page 5, [0063]) and copper salt together (Page 6, [0064]-[0065]; Page 6, [0067]-[0068]) and reacting them in a salt in a suitable organic (Page 6, [0069]) such as hydrocarbon solvent such as benzene (Page 6, [0072]) or hexane (Page 6, [0073]). “194 teaches the composition may include inorganic fine particles as a near-infrared-absorbing substance (Page 6, [0066]). “194 does not expressly teach the metal compound is a compound having a structure represented by the formula (I), the formula (II), or the formula (III) as set forth, and is contained in the range of 0.01 to 30% by mass with respect to the near-infrared absorber.   
However, “527 teaches a near-infrared ray absorbing composition  (Page 3/26, [0001]), comprising at least a near-infrared absorber such as copper complex 5 (Page 24/26, [0173], Example 11) or polydentate ligand (Page 13/26, [0074], [Chem13]) is a compound having a coordination site to copper (Page 9/26, [0054]),  a metal compound such as tris (2,4-pentanedionato) aluminum (III) (Page 23/26, [0167]) which is identical to compound of II-6 of the instant application (Page 5, compound II-6) as shown below, wherein the metal compound having the structure represented by the Formula (1), the Formula (II) or the Formula (III) is contained in the range of 0.01 to 30% by mass with respect to the near-infrared absorber (Page 23/26, [0167]), and a solvent such as cyclohexanone (Page 23/26, [0167]), wherein the "copper complex 5" is a component that includes a metal complex obtained by the reaction of a compound having a structure represented by general formula (IV) with a metal compound, and corresponds to a component in which Ro in general formula (IV) is an alkyl group having a substituent and Z is a structural unit having the formula (Z-1) as shown below (Page 24/26, [0173], Example 11).

    PNG
    media_image1.png
    94
    300
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    79
    150
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    73
    121
    media_image3.png
    Greyscale

In an analogous art of a near-infrared-absorbing composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the metal compound by “194, so as to include the near-infrared absorber contains phosphonic acid metal complex, and the metal compound which is a compound having a structure represented by the formula (I), the formula (II), or the formula (III) as set forth as taught by “527, and would have been motivated to do so with reasonable expectation that this would result in providing to obtain a cured film having excellent storage stability and a ow haze by excluding the water content as suggested by “527 (Page 4/26, [0013]).   

Regarding claim 3: The disclosure of “194 in view of “527 is adequately set forth in paragraph above and is incorporated herein by reference. “194 teaches a near-infrared-absorbing composition (Page 3, [0043]) comprising a near-infrared absorber, wherein the near-infrared absorber contains a metal ion such as a copper complex which is obtained by reacting with the phosphoric acid ester compound (Page 5, [0063]) and copper salt together (Page 6, [0064]-[0065]; Page 6, [0067]-[0068]) and reacting them in a salt in a suitable organic (Page 6, [0069]) such as hydrocarbon solvent such as benzene (Page 6, [0072]) or hexane (Page 6, [0073]). ”527 teaches the near-infrared ray absorbing composition (Page 3/26, [0001]), wherein the Formula (IV) has a structure represented by the following Formula (V) which is a compound selected from a phosphoric ester compound or a sulfonic ester compound in which 1 and m each represent a number of 0 or more, and the total number of 1 and m (1 +m) represents a number of 1 or more, provided that the compound having a structure represented by Formula (V) has at least one partial structure satisfying the condition (i)  or at least one partial structure satisfying the condition (ii) as set forth (Page 13/26, [0074], [Chem13]) . 

    PNG
    media_image4.png
    61
    174
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    47
    216
    media_image5.png
    Greyscale
  

Regarding claim 5: The disclosure of “194 in view of “527 is adequately set forth in paragraph above and is incorporated herein by reference.”527 teaches the near-infrared ray absorbing composition (Page 3/26, [0001]), wherein the metal element M constituting the metal compound is titanium (Page 6/26, [0025]-[0027]). 

Regarding claim 6: The disclosure of “194 in view of “527 is adequately set forth in paragraph above and is incorporated herein by reference. “527 teaches the near-infrared ray absorbing composition (Page 3/26, [0001]), wherein the metal compound is a compound having a structure represented by Formula (II) such as tris (2,4-pentanedionato) aluminum (III) (Page 23/26, [0167]) which is identical to compound of II-6 of the instant application (Page 5, compound II-6).

    PNG
    media_image1.png
    94
    300
    media_image1.png
    Greyscale


Regarding claim 7: The disclosure of “194 in view of “527 is adequately set forth in paragraph above and is incorporated herein by reference. “194 teaches a near-infrared-absorbing composition (Page 3, [0043]) comprising a near-infrared absorber, wherein the near-infrared absorber contains a metal ion such as a copper complex which is obtained by reacting with the phosphoric acid ester compound (Page 5, [0063]) and copper salt together (Page 6, [0064]-[0065]; Page 6, [0067]-[0068]) and reacting them in a salt in a suitable organic (Page 6, [0069]) such as hydrocarbon solvent such as benzene (Page 6, [0072]) or hexane (Page 6, [0073]). 


    PNG
    media_image6.png
    589
    284
    media_image6.png
    Greyscale
                                    
    PNG
    media_image7.png
    449
    270
    media_image7.png
    Greyscale


”527 teaches a near-infrared ray absorbing composition (Page 3/26, [0001]), comprising at least a near-infrared absorber such as copper complex 5 (Page 24/26, [0173], Example 11) or polydentate ligand (Page 13/26, [0074], [Chem13] is a compound having a coordination site to copper (Page 9/26, [0054]).

    PNG
    media_image2.png
    79
    150
    media_image2.png
    Greyscale
             
    PNG
    media_image3.png
    73
    121
    media_image3.png
    Greyscale


Regarding claim 8:  The disclosure of “194 in view of “527 is adequately set forth in paragraph above and is incorporated herein by reference. 194 teaches a near-infrared-absorbing composition (Page 3, [0043]) comprising a near-infrared absorber, wherein the near-infrared absorber contains a metal ion such as a copper complex which is obtained by reacting with the phosphoric acid ester compound (Page 5, [0063]) and copper salt together (Page 6, [0064]-[0065]; Page 6, [0067]-[0068]) and reacting them in a salt in a suitable organic (Page 6, [0069]) such as hydrocarbon solvent such as benzene (Page 6, [0072]) or hexane (Page 6, [0073]). “527 teaches the near-infrared ray absorbing composition (Page 3/26, [0001]), wherein the near-infrared ray absorbing composition contains a phosphonic acid compound (Page 8/26, [0048]) or polydentate ligand (Page 13/26, [0074], [Chem13]) is a compound having a coordination site to copper (Page 9/26, [0054]).

    PNG
    media_image2.png
    79
    150
    media_image2.png
    Greyscale
             
    PNG
    media_image3.png
    73
    121
    media_image3.png
    Greyscale


	Regarding claim 9: The disclosure of “245 is adequately set forth in paragraph above and is incorporated herein by reference. ”245 teaches a near-infrared ray absorbing film produced with the near-infrared ray absorbing composition (Page 45, [0476]; Page 45, [0479]).
”527 teaches a near-infrared ray absorbing film produced with the near-infrared ray absorbing composition (Page 3/26, [0007]; Page 4/26, [0013]; Page 22/26, [0162]; Page 25/26, [0182], Table 1).

	Regarding claim 10:  The disclosure of “194 in view of “527 is adequately set forth in paragraph above and is incorporated herein by reference. “527 teaches an image sensor for a solid-state imaging device comprising the near-infrared ray absorbing (Page 3/26, [0007]; Page 4/26, [0013]; Page 21/26, [0143]; Page 22/26, [0162]).

Regarding claim 11:  “194 teaches a near-infrared-absorbing composition (Page 3, [0043]) comprising a near-infrared absorber, wherein the near-infrared absorber contains a metal ion such as a copper complex which is obtained by reacting with the phosphoric acid ester compound (Page 5, [0063]) and copper salt together (Page 6, [0064]-[0065]; Page 6, [0067]-[0068], see (14)-b or (17)-b) and reacting them in a salt in a suitable organic (Page 6, [0069]) such as hydrocarbon solvent such as benzene (Page 6, [0072]) or hexane (Page 6, [0073]). “194 teaches the composition may include inorganic fine particles as a near-infrared-absorbing substance (Page 6, [0066]). “194 does not expressly teach the metal compound is a compound having a structure represented by the formula (I), the formula (II), or the formula (III) as set forth, and is contained in the range of 0.01 to 30% by mass with respect to the near-infrared absorber.



    PNG
    media_image8.png
    449
    270
    media_image8.png
    Greyscale

However, “527 teaches a near-infrared ray absorbing composition  (Page 3/26, [0001]), comprising at least a near-infrared absorber such as copper complex 5 (Page 24/26, [0173], Example 11) or polydentate ligand (Page 13/26, [0074], [Chem13]) is a compound having a coordination site to copper (Page 9/26, [0054]),  a metal compound such as tris (2,4-pentanedionato) aluminum (III) (Page 23/26, [0167]) which is identical to compound of II-6 of the instant application (Page 5, compound II-6) as shown below, wherein the metal compound having the structure represented by the Formula (1), the Formula (II) or the Formula (III) is contained in the range of 0.01 to 30% by mass with respect to the near-infrared absorber (Page 23/26, [0167]), and a solvent such as cyclohexanone (Page 23/26, [0167]), wherein the "copper complex 5" is a component that includes a metal complex obtained by the reaction of a compound having a structure represented by general formula (IV) with a metal compound, and corresponds to a component in which Ro in general formula (IV) is an alkyl group having a substituent and Z is a structural unit having the formula (Z-1) as shown below (Page 24/26, [0173], Example 11).

    PNG
    media_image1.png
    94
    300
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    79
    150
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    73
    121
    media_image3.png
    Greyscale

In an analogous art of a near-infrared-absorbing composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the metal compound by “194, so as to include the near-infrared absorber contains phosphonic acid metal complex, and the metal compound which is a compound having a structure represented by the formula (I), the formula (II), or the formula (III) as set forth as taught by “527, and would have been motivated to do so with reasonable expectation that this would result in providing to obtain a cured film having excellent storage stability and a ow haze by excluding the water content as suggested by “527 (Page 4/26, [0013]).   
Allowable Subject Matter
8.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive,
	In response to Applicant’s argument that it would not have been obvious to combine Hayashi “194 and Arimura “527 and arrive at the claimed invention because 1) Arimura discloses that when a copper compound and the compound MX are used in combination, the storage stability may be lowered, and it turned out that the haze of the obtained cured film tends to become large, and 2) the solvent consists of hydrocarbon solvent, which exclude the water.
 	The Examiner respectfully disagrees. “527 clearly teaches the lower content of water is 0.01% by mass (i.e., 0.0001) which is negligible amount in combination of the MX compound. Applicants present no evidence supporting that the claimed invention provides that such a negligible amount of water will have any effect on storage stability or haze value, and therefore do not meet that burden. In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995) (“It is well settled the unexpected results must be established by factual evidence. Mere argument or conclusory statements ... do[] not suffice.”) (internal quotes and citation omitted). It is noted that recited hydrocarbon solvent such as benzene or hexane carries about 0.001% water impurities as well. 
	Additionally, “Comprising” language in claim 1, leaves the claim open for the inclusion of unspecified ingredients even such as water in major amounts, see Ex parte Davis et al., 80 USPQ 448 (PTO Ed. App. 1948). Also, the broad “comprising” and “containing” terminology do not exclude the presence of other ingredients in the composition, unlike the narrow “consisting of” language, see Swain v.Crittendon, 332 F 2d 820,14 1 USPQ 8 11 (CCPA 1964). The applicant needs to show that his, her, or their invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977).
The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare the recited a near-infrared-absorbing composition, and show the product is actually different from and unexpectedly better than the teachings of the references. 
 
10.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/09/2022